Citation Nr: 1337344	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1986 and from December 1990 to March 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In August 2008, the Veteran had a hearing before the Board, and a transcript of the hearing is included in the record.  In an April 2012 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2008 hearing is no longer employed at the Board.  She was given an opportunity for another Board hearing and was informed that if she did not respond to the letter within thirty days, it would be assumed that she did not wish to attend another hearing.  To date, the Veteran has not responded to the April 2012 letter or otherwise indicated that she wished to attend an additional hearing before a Veterans Law Judge.  Thus, her claim will be considered on the evidence of record.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a December 2012 remand, the Board directed that the Veteran be provided with a VA examination and a medical opinion be obtained regarding the etiology of her claimed left ankle disorder.  The Board directed that the VA examiner determine whether the Veteran currently had a left ankle disability.  Regardless of whether or not a current left ankle diagnosis was provided, the Board directed the examiner to opine as to whether the Veteran's current left ankle symptoms were related to her military service.  In providing the opinion, the examiner was requested to consider the Veteran's competent lay statements of continuous left ankle symptomatology since service, as well as a June 2007 VA examination report showing a diagnosis of chronic sprain of the left ankle, with evidence of lateral instability.  The Board directed the examiner to provide the complete rationale for any opinion provided.   

In January 2013, the Veteran underwent a VA examination for her claimed left ankle disorder, at which time the Veteran reported experiencing weakness and swelling of her ankle.  She also reported that she was limited in her ability to walk distances and to climb stairs.  The Veteran reported a history of twisting her left ankle in 1985 while in service.  The examiner noted a diagnosis of left ankle strain in 1985.  However, the examiner found no evidence of an ankle disorder on the current examination.  Despite the December 2012 remand directive, no opinion was provided regarding whether the Veteran's claimed left ankle symptoms are related to her military service.  

Given the foregoing, an additional medical opinion must be obtained in this case, as the January 2013 opinion does not comply with the December 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, the January 2013 opinion does not give any consideration to the favorable evidence of record, specifically the Veteran's competent lay statements of continuing left ankle symptomatology and the medical evidence showing a June 2007 left ankle instability.  Here, the Board highlights that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, the originating agency must obtain a medical opinion that takes into account all of the lay and medical evidence of record regarding the Veteran's claimed left ankle disorder.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific record the RO is unable to obtain; (b) briefly explain the efforts the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the claims file and all electronic records must be provided to and reviewed by the examiner who conducted the January 2013 VA examination.  Following a review of this evidence, the examiner is asked to provide an addendum opinion regarding whether the diagnosis of a chronic sprain of the left ankle, with evidence of lateral instability found in June 2007 were related to her active duty service.  In providing the requested opinion, the examiner  must discuss and consider the Veteran's competent lay statements that she has had left ankle symptoms continuously since active duty service AND the June 2007 VA examination report showing a diagnosis of chronic sprain of the left ankle, with evidence of lateral instability.

The Veteran need not be re-examined unless the examiner determines that an additional examination is needed.  

If the January 2013 examiner is not available to provide the requested opinion, the Veteran must be provided another examination to be performed by an appropriate examiner.  The examiner must review the claims file and all electronic records, and must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and reported in detail.  Based upon the clinical findings, the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed left ankle disorder is related to the Veteran's military service. opine as to whether the Veteran currently has a left ankle disability.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical opinion obtained to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

